EVERETT, Chief Judge
(dissenting):
At his trial appellant testified that after his extradition from Arkansas to Missouri —an extradition to which he had consented after being advised to do so by naval personnel — he could not obtain release from his pretrial confinement by civilian authorities because of a “military hold” due to his unauthorized absence status. This testimony was corroborated by the stipulated testimony of others and by a Prisoner’s Jail Record (Defense Exhibit A).1
In paragraph 164a of the Manual for Courts-Martial, United States, 1969 (Revised edition), under a discussion of “Absence without authority (Absence without leave),” this rule is stated:
When an absentee is taken into custody by civilian authorities at the request of the military authorities, the absence is terminated at that time. When an absentee is in the hands of civilian authorities for other reasons and these authorities make him available for return to military control, the absence is terminated when the military authorities are advised of his availability.
(Emphasis added). As explained by Judge Ferguson (Judge Cook concurring) in United States v. Lanphear, 23 U.S.C.M.A. 338, 340, 49 C.M.R. 742, 744 (1975), this provision, “which was added to the Manual under its latest revision ... is based upon the cases of United States v. Garner, 7 U.S.C.M.A. 578, 23 C.M.R. 42 (1957), and United States v. Webster, 27 C.M.R. 956 (A.F.B.R.1958).” I conclude that under the undisputed evidence appellant is entitled to the benefit of this rule. He originally was in the hands of civilian authorities for reasons other than his status of unauthorized absence; but then these authorities made him available for return to military control. The military authorities were well aware of his availability, because they specifically consented to the removal of the “military hold” which was preventing appellant from obtaining his release on bond. If they had chosen, the naval authorities could have obtained delivery of appellant into their hands since he was being held for them. *39Apparently, under the terms of his bond appellant could not voluntarily leave the state of Missouri without occasioning a forfeiture of the bond. However, I do not construe this circumstance as rendering him not “available” to the naval service for purposes of paragraph 164a. Instead, absent some commitment to the contrary on the part of naval authorities whereunder Missouri’s jurisdiction over Dubry was retained, they were free to take appellant into custody and either physically transport him wherever they chose or order him to proceed to whatever destination the Navy selected.2 That the Navy did not adopt such a course of action did not prevent the termination of the unauthorized absence. Of course, appellant’s subsequent actions may have initiated a second period of unauthorized absence; but that is not the issue in the present case.
Accordingly, I would reverse the decision of the Court of Military Review and remand for further proceedings.
APPENDIX




. See appendix to this opinion.


. It is not clear that the civil authorities imposed a limitation on appellant’s leaving the state of Missouri. Instead, Dubry’s unrefuted testimony was that the bondsman said, “If I left the state, he would revoke my bond and re-issue a warrant.” In any event, the Navy never acceded to such conditions. Under the view of the majority opinion it would appear that if— as sometimes occurs — a service member apprehended by civil authorities is released to his Service with an understanding that he will be produced for subsequent court proceedings, he is nonetheless absent without leave because he is not “available” to the military.